UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedMarch 31, 2008 Commission File Number:1-9764 Harman International Industries, Incorporated (Exact name of registrant as specified in its charter) Delaware 11-2534306 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1101 Pennsylvania Avenue, NW, Suite 1010 Washington, DC 20004 (Address of principal executive offices) (Zip code) (202) 393-1101 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo As of
